BARHAM, Justice
(dissenting).
I must dissent from the majority opinion since it has found reversible error requiring a new trial based upon voir dire examination when in fact there is also reversible error requiring that the bill of information be quashed and the defendant discharged if he is not timely recharged.1
First, however, I would address myself to the reasoning of the majority in regard to the trial judge’s restriction of defense counsel’s voir dire examination of prospective jurors. This court erred in State v. Richey, 258 La. 1094, 249 So.2d 143 (1971), which I believe to be contrary to State v. Hills, 241 La. 345, 129 So.2d 12 (1961). There is no reason to try to distinguish, qualify, or support Richey. It set a dángerous precedent contrary to bur Constitutions, the Code of Criminal Procedure, and our jurisprudence, and it should be categorically struck down.
*432■ Code of Criminal Procedure Article 797 states as one of the grounds upon which the State or the defendant may challenge a juror for cause that “The juror will not accept the law as given to him by the court”. Every case presents its own special legal propositions which may not be acceptable to a juror and which he cannot follow in the consideration of the verdict. We should once and for all state to the trial courts the proposition that jurors may be examined — not lectured, examined — on the question of whether they are able to accept pertinent principles of law, just as it must be determined in capital cases whether jurors .can accept the principle of law that one charged with a capital offense may have to forfeit his life. For further discussion, see my dissents in State v. Richey, supra; State v. Bell, 263 La. 434, 268 So.2d 610 on our docket, and State v. Sheppard, 263 La. 379, 268 So.2d 590, the latter two decided this day.
The majority errs in failing to quash the bill of information since it does not charge a crime. There is no short form indictment for possession of controlled dangerous substances, and .therefore all the elements of this offense must be charged under the requirements for the long form indictment of Code of Criminal Procedure Article 464. The crime sought to be charged here is defined in R.S. 40:971(c) : “It is unlawful for any person knowingly or intentionally to possess a controlled dangerous substance * * (Emphasis supplied.) The bill of information which attempts to charge that offense reads: “* * * he did on or about the 18th day of February, 1971, wilfully and unlawfully violate R.S. 40:971 (3) (c)2 by the unlawful possession of a dangerous controlled substance, to-wit: Marijuana * *
The error in the information is the failure to charge an essential ingredient of the crime: Knowing or intentional possession. It is argued that “intentional” when used in the Criminal Code or in criminal sanctions, unless modified, refers to general intent, and that therefore intent is not essential to the charge here because the knowing and intentional possession relates to general scienter. The fallacy in the argument is easily demonstrated. This court through a long line of cases, for the purpose of allowing the introduction of evidence of prior and subsequent offenses in the prosecution of possession cases, has said that knowledge and intent are essential ingredients. State v. Nicolosi, 228 La. 65, 81 So.2d 771 (1955); State v. Johnson, 228 La. 317, 82 So.2d 24 (1955); State v. Maney, 242 La. 223, 135 So.2d 473 (1961); State v. Oliver, 247 La. 729, 174 So.2d 509 (1965); State v. Williams, 250 La. 64, 193 So.2d 787 (1967); State v. O’Brien, 255 La. 704, 232 So.2d 484 *434(1970); State v. Kreller, 255 La. 982, 233 So.2d 906 (1970).
Under this jurisprudence, which has declared this rule too often for it to be disputed, it. is apparent that in Louisiana knozvledge and intent are essential ingredients of the crime of possession of controlled dangerous substances. The amendment to the statute defining this crime incorporated this jurisprudence and now specifically includes knowledge and intent as elements of this crime. Therefore the general rule of law that “intentional” un•qualified by special language refers to general criminal intent rather than specific intent and need not be charged is inapplicable to the'crime of possession under R.S. 40:-'971(c). It would also follow that “knowl•edge” under this crime is an exception to the rule that general scienter need not be ■charged. Intent and knowledge are of a .specific quality in possession charges and, just as for that reason extrinsic evidence ■of knowledge and intent may be used to ■establish this specific and essential element -of this crime, so must knowledge and intent be charged.
• The bill of'information in the instant case is invalid. The phrase that defendant did ■“wilfully and unlawfully violate R.S. 40:971 (3) (c)” does not supply the missing ingredient, but is merely the usual preliminary surplusage found in almost all bills of information. The substance of the information following that phrase charges only “the unlawful possession” and fails to supply -the necessary ingredients to validly charge this defendant.. Knowledge and intent in possession cases are that specific scienter which it is essential to charge- for a: valid indictment under Code of Criminal Procedure Article 464, Louisiana Constitution Article I, Section 10, and United States Constitution Amendments VI and XIV.
For all these reasons I respectfully dissent.

. No bill of exceptions was perfected presenting this question, but the issue was fully argued by the State and the defendant, and we must notice any error discoverable by a mere inspection of the pleadings and proceedings. Art. 920(2)','-' C.Cr.P. ' - i '


. The citation of the statute is incorrect and should he R.S. 40:971(c). However, the information is not fatally defective for that reason.' See C.'Gr.P. Art. 464. '